Exhibit 10.1

AMENDED AND RESTATED INTERACTIVE DATA CORPORATION

2000 LONG-TERM INCENTIVE PLAN

1. Purpose. The purpose of this 2000 Long-Term Incentive Plan (the “Plan”) of
Interactive Data Corporation (formerly known as Data Broadcasting Corporation),
a Delaware corporation (the “Company”), is to advance the interests of the
Company and its stockholders by providing a means to attract, retain, motivate
and reward directors, officers, employees and consultants of and service
providers to the Company and its affiliates and to enable such persons to
acquire or increase a proprietary interest in the Company, thereby promoting a
closer identity of interests between such persons and the Company’s
stockholders.

2. Definitions. The definitions of awards under the Plan, including Options,
SARs (including Limited SARs), Restricted Stock, Deferred Stock, Stock granted
as a bonus or in lieu of other awards, Dividend Equivalents and Other
Stock-Based Awards as are set forth in Section 6 of the Plan. Such awards,
together with any other right or interest granted to a Participant under the
Plan, are termed “Awards.” For purposes of the Plan, the following additional
terms shall be defined as set forth below:

a. “Award Agreement” means any written agreement, contract, notice or other
instrument or document evidencing an Award.

b. “Beneficiary” shall mean the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.

c. “Board” means the Board of Directors of the Company.

d. “Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include regulations
thereunder and successor provisions and regulations thereto.

e. “Committee” means the committee appointed by the Board to administer the
Plan, or if no committee is appointed, the Board.

f. “EBITA” means the Company’s earnings before interest, taxes and amortization.

g. “EBITDA” means the Company’s earnings before interest, taxes, depreciation
and amortization.



--------------------------------------------------------------------------------

h. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include rules thereunder and successor provisions and rules thereto.

i. “Fair Market Value” means, with respect to Stock, Awards, or other property,
the fair market value of such Stock, Awards, or other property determined by
such methods or procedures as shall be established from time to time by the
Committee, provided, however, that if the Stock is listed on a national
securities exchange or quoted in an interdealer quotation system, the Fair
Market Value of such Stock on a given date shall be based upon the last sales
price at the end of regular trading or, if unavailable, the average of the
closing bid and asked prices per share of the Stock at the end of regular
trading on such date (or, if there was no trading or quotation in the Stock on
such date, on the next preceding date on which there was trading or quotation)
as provided by one of such organizations.

j. “GAAP” means the United States Generally Accepted Accounting Principles.

k. “ISO” means any Option that is designated as an incentive stock option within
the meaning of Section 422 of the Code, and qualifies as such.

l. “Parent” means any “person” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) that controls the Company, either directly or
indirectly through one or more intermediaries.

m. “Participant” means a person who, at a time when eligible under Section 5
hereof, has been granted an Award under the Plan.

n. “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

o. “Stock” means the Company’s Common Stock, and such other securities as may be
substituted for Stock pursuant to Section 4.

p. “Subsidiary” means each entity that is controlled by the Company or a Parent,
either directly or indirectly through one or more intermediaries

3. Administration.

a. Authority of the Committee. Except as otherwise provided below, the Plan
shall be administered by the Committee. The Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

(i) to select persons to whom Awards may be granted;

 

2



--------------------------------------------------------------------------------

(ii) to determine the type or types of Awards to be granted to each such person;

(iii) to determine the number of Awards to be granted, the number of shares of
Stock to which an Award will relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price or purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability or settlement of an Award, and waivers or accelerations thereof,
performance conditions relating to an Award (including performance conditions
relating to Awards not intended to be governed by Section 7(e) and waivers and
modifications thereof), based in each case on such considerations as the
Committee shall determine), and all other matters to be determined in connection
with an Award;

(iv) to determine whether, to what extent and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(v) to determine whether, to what extent and under what circumstances cash,
Stock, other Awards or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee or at the
election of the Participant;

(vi) to determine the restrictions, if any, to which Stock received upon
exercise or settlement of an Award shall be subject (including lock-ups and
other transfer restrictions), may condition the delivery of such Stock upon the
execution by the Participant of any agreement providing for such restrictions;

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

(viii) to adopt, amend, suspend, waive and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(ix) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement or other instrument hereunder; and

(x) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.

Other provisions of the Plan notwithstanding, the Board shall perform the
functions of the Committee for purposes of granting awards to directors who
serve on the Committee, and the Board may perform any function of the Committee
under the Plan for any other purpose, including without limitation for the
purpose of ensuring that transactions under the Plan by Participants who are
then

 

3



--------------------------------------------------------------------------------

subject to Section 16 of the Exchange Act in respect of the Company are exempt
under Rule 16b-3. In any case in which the Board is performing a function of the
Committee under the Plan, each reference to the Committee herein shall be deemed
to refer to the Board, except where the context otherwise requires.

b. Manner of Exercise of Committee Authority. Any action of the Committee with
respect to the Plan shall be final, conclusive and binding on all persons,
including the Company, its Parent and Subsidiaries, Participants, any person
claiming any rights under the Plan from or through any Participant and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action. If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee (subject to Section 8(e)). The express grant of any
specific power to the Committee, and the taking of any action by the Committee,
shall not be construed as limiting any power or authority of the Committee.
Except as provided under Section 7(e), the Committee may delegate to officers or
managers of the Company, its Parent or Subsidiaries the authority, subject to
such terms as the Committee shall determine, to perform such functions as the
Committee may determine, to the extent permitted under applicable law.

c. Limitation of Liability; Indemnification. Each member of the Committee shall
be entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company , its Parent or
Subsidiaries, the Company’s independent certified public accountants or any
executive compensation consultant, legal counsel or other professional retained
by the Company to assist in the administration of the Plan. No member of the
Committee, or any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
its behalf shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action, determination or
interpretation.

4. Stock Subject to Plan.

a. Amount of Stock Reserved. The total number of shares of Stock that may be
subject to outstanding Awards, determined immediately after the grant of any
Award, shall not exceed 20% of the total number of shares of all classes of the
Company’s common stock outstanding at the effective time of such grant. For
purposes of the foregoing limitation, shares of Stock subject to options
outstanding under the Stock Option Plan of Data Broadcasting Corporation (as
amended through September 13, 1994) shall be treated as shares subject to
outstanding Awards. In no event shall the number of shares of Stock delivered
upon the exercise of ISOs exceed 20% of the total number of shares of all
classes of the Company’s common stock outstanding determined (i) at the time the
Plan is approved by the Company’s stockholders, or (ii) if at the time of such
approval, the shareholders also ratify the Agreement and Plan of Merger, dated
as of November 14, 1999, among the Company, Interactive Data and Pearson
Longman, immediately after the effective time of the merger contemplated by such
agreement; provided, however, that shares subject to ISOs shall not be

 

4



--------------------------------------------------------------------------------

deemed delivered if such ISOs are forfeited, expire or otherwise terminate
without delivery of shares to the Participant. If an Award valued by reference
to Stock may only be settled in cash, the number of shares to which such Award
relates shall be deemed to be Stock subject to such Award for purposes of this
Section 4(a). Any shares of Stock delivered pursuant to an Award may consist, in
whole or in part, of authorized and unissued shares, treasury shares or shares
acquired in the market on a Participant’s behalf.

b. Annual Per-Participant Limitations. During any calendar year, no Participant
may be granted Awards that may be settled by delivery of more than 1,000,000
shares of Stock, subject to adjustment as provided in Section 4(c). In addition,
with respect to Awards that may be settled in cash (in whole or in part), no
Participant may be paid during any calendar year cash amounts relating to such
Awards that exceed the greater of the Fair Market Value of the number of shares
of Stock set forth in the preceding sentence at the date of grant or the date of
settlement of the Award. This provision sets forth two separate limitations, so
that Awards that may be settled solely by delivery of Stock will not operate to
reduce the amount of cash-only Awards, and vice versa; nevertheless, Awards that
may be settled in Stock or cash must not exceed either limitation.

c. Adjustments. In the event that any recapitalization, forward or reverse
split, reorganization, merger, consolidation, spin-off, combination, repurchase
or exchange of Stock or other securities, Stock dividend or other special, large
and non-recurring dividend or distribution (whether in the form of cash,
securities or other property), liquidation, dissolution, or other similar
corporate transaction or event, affects the Stock such that an adjustment is
appropriate in order to prevent dilution or enlargement of the rights of
Participants under the Plan, then the Committee shall, in such manner as it may
deem equitable, adjust any or all of (i) the number and kind of shares of Stock
reserved and available for Awards under Sections 4(a) and 4(b), including shares
reserved for ISOs, (ii) the number and kind of shares of outstanding Restricted
Stock or other outstanding Awards in connection with which shares have been
issued, (iii) the number and kind of shares that may be issued in respect of
other outstanding Awards and (iv) the exercise price, grant price or purchase
price relating to any Award. (or, if deemed appropriate, the Committee may make
provision for a cash payment with respect to any outstanding Award). In
addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards (including, without
limitation, cancellation of unexercised or outstanding Awards, or substitution
of Awards using stock of a successor or other entity) in recognition of unusual
or nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company, its Parent or any Subsidiary or the
financial statements of the Company, its Parent or any Subsidiary, or in
response to changes in applicable laws, regulations, or accounting principles.

5. Eligibility. Directors, officers and employees of the Company or its Parent
or any Subsidiary, and persons who provide consulting or other services to the
Company, its Parent or any Subsidiary deemed by the Committee to be of
substantial value to the Company or its Parent and Subsidiaries, are eligible to
be granted Awards under the Plan. In addition, persons who have been offered
employment by, or agreed to become a director of, the Company, its Parent or any
Subsidiary, and persons employed by an entity that the Committee reasonably
expects to become a Subsidiary of the Company, are eligible to be granted an
Award under the Plan.

 

5



--------------------------------------------------------------------------------

6. Specific Terms of Awards.

a. General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service of the Participant. Except as expressly provided by the Committee
(including for purposes of complying with the requirements of the Delaware
General Corporation Law relating to lawful consideration for the issuance of
shares), no consideration other than services will be required as consideration
for the grant (but not the exercise) of any Award.

b. Options. The Committee is authorized to grant options to purchase Stock on
the following terms and conditions (“Options”):

i. Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided, however, that in no event
shall the exercise price per share of Stock be less than the Fair Market Value
of the Stock on the date the Option is granted.

ii. Time and Method of Exercise. The Committee shall determine the time or times
at which an Option may be exercised in whole or in part, the methods by which
such exercise price may be paid or deemed to be paid, the form of such payment,
including, without limitation, cash, Stock, other Awards or awards granted under
other Company plans or other property (including notes or other contractual
obligations of Participants to make payment on a deferred basis, such as through
“cashless exercise” arrangements, to the extent permitted by applicable law),
and the methods by which Stock will be delivered or deemed to be delivered to
Participants.

iii. Termination of Employment. The Committee shall determine the period, if
any, during which Options shall be exercisable following a Participant’s
termination of his employment relationship with the Company , its Parent or any
Subsidiary. For this purpose, unless otherwise determined by the Committee, any
sale of a Subsidiary of the Company pursuant to which it ceases to be a
Subsidiary of the Company shall be deemed to be a termination of employment by
any Participant employed by such Subsidiary. Unless otherwise determined by the
Committee, (x) during any period that an Option is exercisable following
termination of employment, it shall be exercisable only to the extent it was
exercisable upon such termination of employment, and (y) if such termination of
employment is for cause, as determined in the discretion of the Committee, all
Options held by the Participant shall immediately terminate.

iv. Sale of the Company. Upon the consummation of any transaction whereby the
Company (or any successor to the Company or substantially all of its business)
becomes a wholly-owned Subsidiary of any corporation, all Options outstanding
under the Plan shall

 

6



--------------------------------------------------------------------------------

terminate, unless such other corporation shall continue or assume the Plan as it
relates to Options then outstanding (in which case such other corporation shall
be treated as the Company for all purposes hereunder, and, pursuant to
Section 4(c), the Committee of such other corporation shall make appropriate
adjustment in the number and kind of shares of Stock subject thereto and the
exercise price per share thereof to reflect consummation of such transaction).
If the Plan is not to be so assumed, the Company shall notify the Participant of
consummation of such transaction at least ten days in advance thereof.

v. Options Providing Favorable Tax Treatment. The Committee may grant Options
that may afford a Participant with favorable treatment under the tax laws
applicable to such Participant, including, but not limited to ISOs. If Stock
acquired by exercise of an ISO is sold or otherwise disposed of within two years
after the date of grant of the ISO or within one year after the transfer of such
Stock to the Participant, the holder of the Stock immediately prior to the
disposition shall promptly notify the Company in writing of the date and terms
of the disposition and shall provide such other information regarding the
disposition as the Company may reasonably require in order to secure any
deduction then available against the Company’s or any other corporation’s
taxable income. The Company may impose such procedures as it determines may be
necessary to ensure that such notification is made. Each Option granted as an
ISO shall be designated as such in the Award Agreement relating to such Option.

c. Stock Appreciation Rights. The Committee is authorized to grant stock
appreciation rights on the following terms and conditions (“SARs”):

i. Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, if the Committee
shall so determine in the case of any such right other than one related to an
ISO, the Fair Market Value of one share at any time during a specified period
before or after the date of exercise), over (B) the grant price of the SAR as
determined by the Committee as of the date of grant of the SAR, which, except as
provided in Section 7(a), shall be not less than the Fair Market Value of one
share of Stock on the date of grant.

ii. Other Terms. The Committee shall determine the time or times at which an SAR
may be exercised in whole or in part, the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Stock
will be delivered or deemed to be delivered to Participants, whether or not an
SAR shall be in tandem with any other Award, and any other terms and conditions
of any SAR. Limited SARs that may only be exercised upon the occurrence of a
change in control of the Company may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine. Limited SARs may be
either freestanding or in tandem with other Awards.

 

7



--------------------------------------------------------------------------------

d. Restricted Stock. The Committee is authorized to grant Stock that is subject
to restrictions based on continued employment on the following terms and
conditions (“Restricted Stock”):

i. Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose, which restrictions may lapse separately or in combination at such
times, under such circumstances, in such installments, or otherwise, as the
Committee may determine. Except to the extent restricted under the terms of the
Plan and any Award Agreement relating to the Restricted Stock, a Participant
granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock or the right
to receive dividends thereon.

ii. Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided, however, that the Committee may provide, by rule or
regulation or in any Award Agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of termination resulting from specified
causes.

iii. Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates may bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, the Company
may retain physical possession of the certificate, in which case the Participant
shall be required to have delivered a stock power to the Company, endorsed in
blank, relating to the Restricted Stock.

iv. Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date in cash or in shares of unrestricted Stock having a Fair
Market Value equal to the amount of such dividends, or the payment of such
dividends shall be deferred and/or the amount or value thereof automatically
reinvested in additional Restricted Stock, other Awards, or other investment
vehicles, as the Committee shall determine or permit the Participant to elect.
Stock distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed, unless otherwise determined
by the Committee.

e. Deferred Stock. The Committee is authorized to grant units representing the
right to receive Stock at a future date subject to the following terms and
conditions (“Deferred Stock”):

i. Award and Restrictions. Delivery of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions as the Committee may
impose, if any, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times, separately or in combination, in
installments or otherwise, as the Committee may determine.

 

8



--------------------------------------------------------------------------------

ii. Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service (as determined under criteria established
by the Committee) during the applicable deferral period or portion thereof to
which forfeiture conditions apply (as provided in the Award Agreement evidencing
the Deferred Stock), all Deferred Stock that is at that time subject to such
forfeiture conditions shall be forfeited; provided, however, that the Committee
may provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Deferred Stock will be waived in whole or in part in the event of termination
resulting from specified causes.

f. Bonus Stock and Awards in Lieu of Cash Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of Company obligations to pay cash under other plans or compensatory
arrangements.

g. Dividend Equivalents. The Committee is authorized to grant awards entitling
the Participant to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock
(“Dividend Equivalents”). Dividend Equivalents may be awarded on a free-standing
basis or in connection with another Award. The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards or other investment
vehicles, and subject to such restrictions on transferability and risks of
forfeiture, as the Committee may specify.

h. Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant such other Awards that may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on,
or related to, Stock and factors that may influence the value of Stock, as
deemed by the Committee to be consistent with the purposes of the Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Stock, purchase rights for Stock,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Committee and Awards valued by reference to the
book value of Stock or the value of securities of or the performance of
specified Subsidiaries (“Other Stock Based Awards”). The Committee shall
determine the terms and conditions of such Awards. Stock issued pursuant to an
Award in the nature of a purchase right granted under this Section 6(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards, or
other property, as the Committee shall determine. Cash awards, as an element of
or supplement to any other Award under the Plan, may be granted pursuant to this
Section 6(h).

 

9



--------------------------------------------------------------------------------

7. Certain Provisions Applicable to Awards.

a. Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with or in substitution for any other Award granted under
the Plan or any award granted under any other plan of the Company, its Parent or
Subsidiaries or any business entity to be acquired by the Company or a
Subsidiary, or any other right of a Participant to receive payment from the
Company its Parent or Subsidiaries. Awards granted in addition to or in tandem
with other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards.

b. Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that (i) in no event shall the
term of any ISO or an SAR granted in tandem therewith exceed a period of ten
years from the date of its grant (or such shorter period as may be applicable
under Section 422 of the Code), and (ii) the term of any Option granted to a
resident of the United Kingdom shall not exceed a period of ten years from the
date of its grant.

c. Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company, its Parent or
Subsidiaries upon the grant, exercise or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments or on a deferred basis. Such payments may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments denominated
in Stock.

d. Rule 16b-3 Compliance.

i. Six-Month Holding Period. Unless a Participant could otherwise dispose of
equity securities, including derivative securities, acquired under the Plan
without incurring liability under Section 16(b) of the Exchange Act, equity
securities acquired under the Plan must be held for a period of six months
following the date of such acquisition, provided that this condition shall be
satisfied with respect to a derivative security if at least six months elapse
from the date of acquisition of the derivative security to the date of
disposition of the derivative security (other than upon exercise or conversion)
or its underlying equity security.

ii. Other Compliance Provisions. With respect to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Company, the
Committee shall implement transactions under the Plan and administer the Plan in
a manner that will ensure that each transaction by such a Participant is exempt
from liability under Rule 16b-3, except that such a Participant may be permitted
to engage in a non-exempt transaction under the Plan if written notice has been
given to the Participant regarding the non-exempt nature of such transaction.
The Committee may authorize the Company to repurchase any Award or

 

10



--------------------------------------------------------------------------------

shares of Stock resulting from any Award in order to prevent a Participant who
is subject to Section 16 of the Exchange Act from incurring liability under
Section 16(b). Unless otherwise specified by the Participant, equity securities,
including derivative securities, acquired under the Plan which are disposed of
by a Participant shall be deemed to be disposed of in the order acquired by the
Participant.

e. Performance-Based Awards.

(1) The Committee may, in its discretion, designate any Award, the
exercisability or settlement of which is subject to the achievement of
performance conditions as a performance-based Award subject to this
Section 7(e), in order to qualify such Award as “qualified performance-based
compensation” within the meaning of Section 162(m) and regulations thereunder.
If the Committee determines to designate an award as a performance-based Award
pursuant to this Section 7(e), then no later than 90 days after the beginning of
the applicable performance period (or such earlier or later date as may be
required under Section 162(m)), the Committee shall (i) designate each
Participant who will receive an Award, (ii) select the performance objectives to
be applicable with respect to the Award, (iii) establish the specific
performance targets related to such performance objectives for the specified
performance period with sufficient specificity to satisfy the requirements of
Section 162(m) and (iv) specify the relationship between the specified
performance targets for each objective and the amount of the Award to be earned
by each Participant for the performance period. Following the completion of each
performance period, the Committee shall certify in writing whether the
applicable performance targets have been achieved for each performance objective
and the amount of the Award, if any payable to or earned by the Participant for
the performance period. The Committee may, in its discretion, reduce the amount
of a payment otherwise to be made in connection with an Award subject to this
Section 7(e), but may not exercise discretion to increase such amount, and the
Committee may consider other performance criteria in exercising such discretion.

(2) The performance objectives for an Award subject to this Section 7(e) shall
relate to the achievement of financial goals based on the attainment of
specified levels of one or more business criteria and a targeted level of
performance with respect to such criteria, as specified by the Committee in
accordance with this Section 7(e). Performance objectives shall be objective and
shall otherwise meet the requirements of Section 162(m)(4)(c) of the Code. The
business criteria used by the Committee in establishing performance objectives
for Awards subject to this Section 7(e) shall be selected from among the
following as the Committee deems appropriate: net income; cash flow; cash flow
on investment; pre-tax or post-tax profit levels or earnings; operating income
or earnings; return on investment; earned value added; expense reduction levels;
free cash flow; free cash flow per share; earnings per share; net earnings per
share; net earnings from continuing operations; sales growth; sales volume;
economic profit; expense reduction; controlled expenses; return on assets;
return on net assets; return on equity; return on capital; return on sales;
return on invested capital; organic revenue; growth in managed assets; total
stockholder return; stock price; stock price appreciation; EBITA; adjusted
EBITA; EBITDA; adjusted EBITDA; return in excess of cost of capital; profit in
excess of cost of capital;

 

11



--------------------------------------------------------------------------------

net operating profit after tax; operating margin; profit margin; adjusted
revenue; revenue; net revenue; operating revenue; net cash provided by operating
activities; net cash provided by operating activities per share; cash conversion
percentage; new sales; net new sales; cancellations; gross margin; gross margin
percentage; and revenue before deferral, in each case as defined by the
Committee on the date the Award is granted with such specificity as required by
Section 162(m) of the Code.

(3) The performance objectives may be described in terms of objectives that are
related to the individual Participant or objectives that are Company-wide or
related to a Subsidiary, division, department, region, function or business unit
and may be measured on an absolute or cumulative basis or on the basis of
percentage of improvement over time, and may be measured in terms of Company
performance (or performance of the applicable Subsidiary, division, department,
region, function or business unit) or measured relative to selected peer
companies or a market index. Performance objectives may differ for Awards to
different Participants and from grant to grant. The Committee shall specify the
weighting to be given to each performance objective for purposes of determining
the final amount payable with respect to any such Award. All determinations by
the Committee as to the achievement of performance objectives shall be in
writing. To the extent that any member of the Committee does not qualify as an
“outside director” for purposes of Section 162(m), the Award made pursuant to
this Section 7(e) shall be granted and administered by a subcommittee consisting
solely of two or more directors who satisfy such qualifications.

(4) At the time the Committee determines the terms of the Award in accordance
with Section 7(e)(1), the Committee may specify adjustments to be applied to the
calculation of the performance targets with respect to the relevant performance
period to take into account certain events, including, without limitation, any
one or more of the following:

 

  i. the impact of transactional foreign exchange gain or loss. Transactional
foreign exchange gain or loss is the foreign exchange gain or loss associated
with the settlement of our functional currency against any other currency;

 

  ii. the impact of changes in GAAP and statutory tax rates that become
effective after the commencement of the performance period;

 

  iii. the gain, loss, income and/or expense reported publicly by the Company
with respect to the performance period that are extraordinary or unusual in
nature or infrequent in occurrence as defined by GAAP;

 

  iv. the gains or losses resulting from, and the direct expenses incurred in
connection with, the disposition of a business, in whole or in part, or the sale
of investments or non-core assets;

 

  v. the gain or loss or expenses from all or certain claims, litigation and/or
regulatory proceedings or inquiries and all or certain insurance recoveries
relating to claims or litigation;

 

12



--------------------------------------------------------------------------------

  vi. the impact of impairment of long-term tangible or intangible assets;

 

  vii. the impact of restructuring or business recharacterization activities,
including but not limited to reductions in force, that are reported publicly by
the Company; and

 

  viii. the impact of acquisitions or dispositions made during the year.

8. General Provisions.

a. Compliance With Laws and Obligations. The Company shall not be obligated to
issue or deliver Stock in connection with any Award or take any other action
under the Plan in a transaction subject to the requirements of any applicable
securities law, any requirement under any listing agreement between the Company
and any national securities exchange or automated quotation system or any other
law, regulation or contractual obligation of the Company until the Company is
satisfied that such laws, regulations, and other obligations of the Company have
been complied with in full. Certificates representing shares of Stock issued
under the Plan will be subject to such stop-transfer orders and other
restrictions as may be applicable under such laws, regulations and other
obligations of the Company, including any requirement that a legend or legends
be placed thereon.

b. Limitations on Transferability. Awards and other rights under the Plan will
not be transferable by a Participant except by will or the laws of descent and
distribution or to a Beneficiary in the event of the Participant’s death, shall
not be pledged, mortgaged, hypothecated or otherwise encumbered, or otherwise
subject to the claims of creditors, and, in the case of ISOs and SARs in tandem
therewith, shall be exercisable during the lifetime of a Participant only by
such Participant or his guardian or legal representative; provided, however,
that such Awards and other rights (other than ISOs and SARs in tandem therewith)
may be transferred to one or more transferees during the lifetime of the
Participant to the extent and on such terms as then may be permitted by the
Committee.

c. No Right to Continued Employment or Service. Neither the Plan nor any action
taken hereunder shall be construed as giving any employee, director or other
person the right to be retained in the employ or service of the Company, its
Parent or any Subsidiary, nor shall it interfere in any way with the right of
the Company, its Parent or any Subsidiary to terminate any employee’s employment
or other person’s service at any time or with the right of the Board or
stockholders to remove any director.

d. Taxes. The Company, its Parent and Subsidiaries are authorized to withhold
from any Award granted or to be settled, any delivery of Stock in connection
with an Award, any other payment relating to an Award or any payroll or other
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the

 

13



--------------------------------------------------------------------------------

Company, its Parent and Subsidiaries and Participants to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
Award. This authority shall include authority to withhold or receive Stock or
other property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations.

e. Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of stockholders or Participants, except that
any such action shall be subject to the approval of the Company’s stockholders
at or before the next annual meeting of stockholders for which the record date
is after such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted, and
the Board may otherwise, in its discretion, determine to submit other such
changes to the Plan to stockholders for approval; provided, however, that,
without the consent of an affected Participant, no such action may materially
impair the rights of such Participant under any Award theretofore granted to him
(as such rights are set forth in the Plan and the Award Agreement). The
Committee may waive any conditions or rights under, or amend, alter, suspend,
discontinue, or terminate, any Award theretofore granted and any Award Agreement
relating thereto; provided, however, that, without the consent of an affected
Participant, no such action may materially impair the rights of such Participant
under such Award (as such rights are set forth in the Plan and the Award
Agreement). Notwithstanding the foregoing, the Board or the Committee may take
any action (including actions affecting or terminating outstanding Awards) to
the extent necessary for a business combination in which the Company is a party
to be accounted for under the pooling-of-interests method of accounting under
Accounting Principles Board Opinion No. 16 (or any successor thereto). The Board
or the Committee shall also have the authority to establish separate sub-plans
under the Plan with respect to Participants resident in a particular
jurisdiction (the terms of which shall not be inconsistent with those of the
Plan) if necessary or desirable to comply with the applicable laws of such
jurisdiction.

f. No Rights to Awards; No Stockholder Rights. No person shall have any claim to
be granted any Award under the Plan, and there is no obligation for uniformity
of treatment of Participants and employees. No Award shall confer on any
Participant any of the rights of a stockholder of the Company unless and until
Stock is duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.

g. Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant pursuant to an Award,
nothing contained in the Plan or any Award shall give any such Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Stock, other Awards, or other property pursuant to any Award,
which trusts or other arrangements shall be consistent with the “unfunded”
status of the Plan unless the Committee otherwise determines with the consent of
each affected Participant.

 

14



--------------------------------------------------------------------------------

h. Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
any submission of the Plan or amendments thereto to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board to adopt such other compensatory arrangements as it may deem
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan, and such arrangements may be either applicable
generally or only in specific cases.

i. No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

j. Award Clawback. Notwithstanding anything in this Plan to the contrary, the
Board reserves the right to cancel or adjust the amount of any Award if the
financial statements of the Company on which the calculation or determination of
the Award was based are subsequently restated due to error or misconduct and, in
the judgment of the Board, the financial statements as so restated would have
resulted in a smaller or no Award if such information had been known at the time
the Award had originally been calculated or determined. In addition, in the
event of such a restatement, the Company may require a Participant, to repay to
the Company the amount by which (i) the Award as originally calculated or
determined exceeds (ii) the Award as adjusted pursuant to the preceding
sentence.

k. Effective Date; Plan Termination. The Plan shall become effective as of the
date of its adoption by the Board, and shall continue in effect until the
earlier to occur of: (i) termination by the Board or (ii) February 22, 2010;
provided, however, that if approval of such adoption by the Company’s
shareholders is not obtained within 12 months of the date of such adoption, the
Plan shall terminate ab initio, and any Awards then outstanding shall be
canceled.

l. Governing Law. The validity, construction and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable federal law.

 

15